           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of Mary
Moore Stiny                                               PLAINTIFF

v.                        No. 3:17-cv-226-DPM

RENA WOOD                                              DEFENDANT

                                 ORDER
     1. Condolences.

     2. Wood's unopposed motion, NQ 304, is granted.        The Court
directs Bank of America to pay $25,000 from account No. xxxxx-5307 to
Martin E. Lilly, attorney at law. Lilly must deposit the money in his
trust account, use it to pay medical expenses for Mary Moore Stiny' s
last illness and her funeral expenses, and account to the Court for all
payments in due course.
     3. In their 14 June 2019 joint report, NQ 303, the parties should
cover the new issues: ending the guardianships, opening a probate
estate in Lawrence County Circuit Court, and the effect of Mrs. Stiny's
death on trust-related issues.
So Ordered.

                                 a
                    D .P. Marshall Jr.
                    United States District Judge




              -2-
